DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7-9, 13, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4 and 18 the phrase "preferably" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 2 recites the limitation “the longitudinal axis” and  “the vertical” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9 the term “between 0.5 to 0.8 mm” lacks antecedent basis.  Page 5 paragraph 3 of the specification discloses “In an embodiment of the method, the tip of the sample needle has a diameter configured to puncture an egg shell and as small as possible to minimize a hole in the egg, in particular the diameter of the tip of the needle is between 0,5 to 0,8 mm”.
Regarding claim 15 the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 5, 7-9, 13, 19-21 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 15, 16, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/14781 in view of Chalker et al. (EP 3017695 henceforth Chalker).
Regarding claim 1, WO 98/14781 teaches a method for producing poultry, in particular chicken, the method comprising; 5 a) incubating a batch of eggs in an incubating device during a first incubating period of between about 7 to about 11 days (pg. 14, ll. 31-32), c) determining a location of entry (pg. 5, line 30-pg. 6, line 5), and d) taking an allantoic fluid sample from the egg at the determined location of entry (pg. 5, line 30-pg. 6, line 2), e) determining the gender of the poultry embryo in the egg based on the presence of a gender specific compound in the allantoic fluid sample (pg. 6, ll. 6-8), g) based on the gender of a chicken embryo, dividing the batch of eggs into at 20 least a male batch portion and a female batch portion (pg. 6, ll. 17-21), and h) incubating at least one of the female batch portion and male batch portion in the incubating device during a second incubating period (pg. 6, ll. 17-21) but fails to teach b) maintaining an egg in a predetermined sampling position during a settling time for allowing allantoic fluid to surface, c) determining a location of entry based on one or more egg parameters, the egg  parameters being an egg dimension, a length along a longitudinal axis of the egg, an egg colour, an image of the egg, a heat image of the egg, a weight of the egg, a perimeter measurement of the egg, incubation time, age of parent stock, f) repeat step b to e for each egg of the batch of eggs. However, Chalker teaches b) maintaining an egg in a predetermined sampling position during a settling time for allowing allantoic fluid to surface (para. 0013 and 0040), c) determining a location of entry based on one or more egg parameters, the egg  parameters being an egg dimension, a length along a longitudinal axis of the egg, an egg colour, an image of the egg, a heat image of the egg, a weight of the egg, a perimeter measurement of the egg, incubation time, age of parent stock (para. 0017, entry point is a length along a longitudinal axis (the midpoint) of each egg,  and f) repeat step b to e for each egg of the batch of eggs para. 0017, each sampling needle is sanitized before being used to sample material from another egg). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 method with steps as taught by Chalker to improve processing uniformity and reduce production costs.
Regarding claim 2, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches wherein the settling time is at least 5 minutes, 25 preferably between 5 and 15 minutes, and/or wherein the sampling position comprises a position in which the egg is tilted with a blunt side of the egg upwards and such that the longitudinal axis of the egg makes a predefined angle o with the vertical (para. 0040, non-vertical orientation of the egg (e.g. the long axis A is oriented between about 10 degrees and about 150 degrees).
Regarding claim 4, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches wherein step d) comprises moving a sample needle along a line of travel, wherein the line of travel makes an angle with the longitudinal axis of the egg, preferably the line of travel is vertical at the location of entry, more preferably the line of travel is transverse with respect to the egg shell at the location of entry (fig. 36A-C and para. 0075, each sampling head is configured for generally vertical movement relative to the egg cradle table 110).
Regarding claim 5, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches wherein in the sampling position the egg is secured such that the egg does not move while the sample needle engages the egg and/or wherein step d) comprises aligning the longitudinal axis of the sample needle with the line of travel (eggs are secured in egg cradle 112, para. 0075).
Regarding claim 7, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches wherein step c) consists of determining the length dimension of the egg along the longitudinal axis of the egg and based on the length dimension determine the location of entry through an egg shell for a tip of the sample needle (para. 0017, the length dimension is determined to insert the needle into about the midpoint of the egg).
Regarding claim 15, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and WO 98/14781 further teaches comprising repeatedly taking an allantoic fluid sample from the egg at the determined location of entry or at a location remote from the determined location of entry, like 2 to 6 mm from the determined location of entry and/or placing the allantoic fluid sample in a sample holder associated with the sampled egg (allantoic fluid is placed in sample tray 150, para. 0110).
Regarding claim 16, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches comprising analysing the allantoic fluid sample to detect a gender-specific compound (para. 0142, ll. 7-18), differentiating a male from female embryo (para. 0142, ll. 26-28), and correlating the gender with the egg (para. 0145 and 0166).
Regarding claim 18, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches comprising providing a visual gender indicator, preferably on or near the egg (para. 0145 and 0146, number of pixels of a color).
Regarding claim 19, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches comparing the visual gender indicator with a visual reference, in particular comparing the visual gender indicator with the visual reference regarding one or more of colour, intensity and absorbance (para. 0145 color signal).
Regarding claim 20, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches wherein the visual reference comprises a sample of a defined threshold fluid (para. 0145, the extracted material is illuminated and the number of pixels is counted to determine if the pixel number exceeds a certain threshold).
Regarding claim 21, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches comprising providing the visual gender indicator on the egg at the location of entry, wherein the visual gender indicator closes a sample hole at the location of entry and/or wherein the visual gender indicator comprises a contrasting colour (Para. 0061, ll. 27-30, on-the-fly printed/applied  identifiers are placed on the eggs).
Regarding claim 24, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed and Chalker further teaches comprising each time cleaning a sample needle before step d) (para. 0136).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/14781 in view of Chalker, as applied to claim 4 above, further in view of Wolfe et al. (US 7617795 henceforth Wolfe).
Regarding claim 8, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed but fails to teach wherein step d) comprises positioning a plunger forward in the tip of the sample needle prior to insertion of the sample needle into the egg. However, Wolfe teaches positioning a plunger forward in the tip of the sample needle prior to insertion of the sample needle into the egg  (col. 7, line 64-col. 8, line 10) to form an opening in the shell of the egg. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 method with a needle as taught by Wolfe to cleanly penetrate the egg.
Regarding claim 11, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed but fails to teach wherein step d) comprises determining
the degree of penetration of the tip of the sample needle into an interior of the egg. and/or detecting the start of penetration of the tip of the sample needle into the interior of the egg. However, Wolfe teaches determining the degree of penetration of the tip of the sample needle into an interior of the egg. and/or detecting the start of penetration of the tip of the sample needle into the interior of the egg (col. 7, ll. 35-40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 method with a needle as taught by Wolfe to prevent penetration into the embryo.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/14781 in view of Chalker, as applied to claim 4 above, further in view of WO 2009/067264.
Regarding claim 9, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed but fails to teach wherein the tip of the sample needle has a diameter configured to puncture an egg shell and as small as possible to minimize a hole in the egg, in particular the diameter of the tip of the needle is between 0,5 to 0,8 mm and/or the tip of the sample needle has a cone shape having a cone angle between 10° and 40°. However, WO 2009/067264 teaches a tip of a sample needle having a cone shape having a cone angle between 10° and 40° (page 9, paragraph 2, fig. 9 and 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 needle with a needle as taught by WO 2009/067264 to prevent needle tip fold-over. 
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/14781 in view of Chalker, as applied to claim 1 above, further in view of Einspanier (US 2019/0166805).
Regarding claim 14, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed but fails to teach comprising detecting if the amount of allantoic fluid sample is above a predetermined minimum quantity. However, Einspanier teaches an allantoic fluid sample above a predetermined minimum quantity (para.0029). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 system with the fluid amount as taught by Einspanier to vary the amount of fluid extracted depending on the egg size.
Regarding claim 23, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed but fails to teach comprising handling the sample needle by a multi-axis robot arm. However, Einspanier teaches handling a sample needle by a multi-axis robot arm (para. 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 system with a system as taught by Einspanier to increase the precision of the system.
Claim  25 is rejected under 35 U.S.C. 103 as being unpatentable over WO 98/14781 in view of Chalker, as applied to claim 1 above, further in view of  WO 2012/088471 (henceforth Harris).
Regarding claim 25, WO 98/14781 as modified by Chalker teaches the invention substantially as claimed but fails to teach comprising autonomously replacing a sample needle based on one or more needle parameters, the needle parameters comprising; number of samples taken, lifetime, needle dimension, a percentage of successful taken samples. However, Harris teaches autonomously replacing a sample needle based on needle dimension (page 13, ll. 22-23 and page 18, ll. 21-22 disclosing choosing a type of needle). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify WO 98/14781 system with an autonomous system as taught by Harris to increase the precision of the system.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1(a)(2)) as being anticipated by Chalker (EP 3017695).
Regarding claim 29, Chalker discloses a hatchery comprising a system for taking an allantoic fluid sample from an egg, the system comprising  — an egg handling system for maintaining the egg in a predetermined sampling position egg cradle 110, para. 0072), — a sensor system for determining one or more egg parameters, the egg parameters comprising egg dimension, a length along a longitudinal axis of the egg, an egg colour, an image of the egg, a heat image of the egg, a weight of the egg, a perimeter measurement of the egg, a liveability detection of the egg, an activity detection of the egg (classifier 12, para. 0069), — a sample needle handling system to move a tip of the sample needle to a location of entry (sampling apparatus 160, para. 0073), — a control unit in connection with the egg handling system, the sensor system and the sample needle handling system, and configured to determine the location of entry based on the predetermined sampling position and the egg parameter (controller 20, para. 0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647